Citation Nr: 0733090	
Decision Date: 10/22/07    Archive Date: 11/02/07

DOCKET NO.  04-26 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for chronic 
epididymitis. 

2.  Entitlement to service connection for contact dermatitis 
claimed as a skin condition.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Palmer, Associate Counsel




INTRODUCTION

The veteran had active service from December 1967 to December 
1969.  The veteran served in the Republic of Vietnam from May 
1968 to March 1969 and is in receipt of the Combat Infantry 
Badge (CIB).    

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which denied the veteran's claims of 
service connection for chronic epididymitis, a back 
condition, hypertension, a right foot condition, and contact 
dermatitis.

As the veteran only filed a notice of disagreement (NOD) and 
perfected his appeal with respect to the issues of 
entitlement to service connection for chronic epididymitis 
and contact dermatitis, only those issues have been 
procedurally prepared and certified for appellate review.  
The issues of service connection for a back condition, 
hypertension, and a right foot condition are outside the 
scope of this appeal.  

The Board additionally notes that the veteran requested a 
Travel Board hearing in his July 2004 VA Form 9.  The veteran 
later requested a DRO hearing in October 2004 correspondence 
and the hearing was scheduled for December 2004; however, the 
veteran asked to postpone the hearing in November 2004 
correspondence.  There was no further correspondence of 
record regarding the veteran's hearing requests.  In order to 
clarify what type of hearing the veteran wanted with respect 
to his claims of service connection for chronic epididymitis 
and contact dermatitis, the Board sent correspondence to the 
veteran in September 2007 advising him of his hearing 
options.  The Board explained to the veteran that if he did 
not respond within 30 days of the letter, the Board would 
assume that he did not wish to attend a hearing and proceed 
with review of his case.  The veteran did not respond to said 
correspondence.  Thus, the veteran's hearing request is 
considered withdrawn.  



FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claims, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained. 

2.  The medical evidence reveals that the veteran has current 
residuals associated with his in-service left epididymectomy 
manifested by a left testicle smaller than the right.  

3.  The veteran served in the Republic of Vietnam and the 
medical evidence of record shows that the veteran is 
currently diagnosed with various skin disorders; however, 
none of the veteran's current skin disorders are a disease 
associated with exposure to certain herbicide agents as 
enumerated under 38 C.F.R. § 3.309(e).   

4.  The competent medical evidence of record shows that the 
veteran's hand rash, axilla rash, and facial eruption are 
related to his active military service.  


CONCLUSIONS OF LAW

1.  Residuals of a left epididymectomy manifested by a 
smaller left testicle were incurred in active military 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002); 38 
C.F.R. §§ 3.159, 3.303 (2007).  

2.  A skin disorder manifested by a hand rash, axilla rash, 
and facial eruption was incurred in active military service.  
38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002); 38 C.F.R. §§ 
3.159, 3.303 (2007).  






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his or her possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
But see Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. Apr. 5, 2006) (when VCAA notice follows the 
initial unfavorable AOJ decision, remand and subsequent RO 
actions may "essentially cure [] the error in the timing of 
notice").  VCAA notice should also apprise the veteran of 
the criteria for assigning disability ratings and for award 
of an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2007).    

In light of the full grant of benefits sought on appeal in 
this decision, no further notification or assistance is 
necessary to develop facts pertinent to the veteran's claims.  
Any notice defect with respect to the element of degree of 
disability will be remedied by the RO when effectuating the 
award of benefits.


II.	Legal Criteria and Analysis 

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2007).  As a general matter, service connection for a 
disability on the basis of the merits of such claim requires 
(1) the existence of a current disability; (2) the existence 
of the disease or injury in service, and; (3) a relationship 
or nexus between the current disability and any injury or 
disease during service.  Cuevas v. Principi, 3 Vet. App. 542 
(1992).  

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b) (2007).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2007).  

In the case of a veteran who engaged in combat with the enemy 
in active service with a military, naval, or air organization 
of the United States during a period of war, the Secretary of 
the VA shall accept as sufficient proof of service-connection 
of any disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service. 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. 
§ 3.304(d) (2007).  While the veteran in this case is in 
receipt of the CIB and clearly engaged in combat with the 
enemy, he has not specifically contended that his claimed 
disorders are related to his combat service.  Thus, the 
presumptions afforded combat veterans are not applicable.    

Where the determinative issue involves a medical diagnosis or 
causation, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91 (1993).  This burden typically 
cannot be met by lay testimony because lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  However, lay persons can 
provide an eye-witness account of a veteran's visible 
symptoms.  See, e.g., Caldwell v. Derwinski, 1 Vet. App. 466, 
469 (1991) (competent lay evidence concerning manifestations 
of a disease may form the basis for an award of service 
connection where a claimant develops a chronic disease within 
a presumptive period but has no in-service diagnosis of such 
disease).  

While service medical records for the veteran are contained 
in the claims folder, the record suggests that the veteran's 
service medical records are incomplete as the veteran has 
asserted that his medical records were unable to be found at 
the end of his service and the veteran has submitted records 
pertaining to his scrotal surgery that were not previously 
associated with his service medical records.  Where the 
veteran's service medical records are unavailable through no 
fault of the claimant, the Board has a heightened obligation 
to explain its findings and conclusions and to consider 
carefully the benefit-of-the-doubt doctrine.  38 U.S.C.A. 
§ 5107(b) (West 2002); O'Hare v. Derwinski, 1 Vet. App. 365, 
367 (1991).     

Chronic Epididymitis

The Board notes that the veteran's service medical records 
clearly show that he was treated for an enlarged testicular 
mass involving the left scrotum in May 1969.  The veteran 
submitted a hospital record dated in June 1969 showing a 
diagnosis of left chronic epididymitis and noting that he had 
undergone a left epididymectomy.  The Board notes that the 
March 2004 VA medical examiner noted that the veteran 
objectively demonstrated a left testes that was smaller than 
the right and diagnostic tests showed a left testicle that 
was somewhat hypoechoic when compared to the right.  The 
examiner further noted that the veteran was not aware of 
epididymitis.  

While the Board notes that a diagnosis of chronic 
epididymitis was not confirmed at the March 2004 examination, 
the examiner did not specifically exclude the diagnosis.  
Moreover, the examiner clearly found that the veteran 
demonstrated residuals of his in-service left scrotal surgery 
as he noted that the veteran's left testes was smaller than 
the right and indicated that such finding was related to the 
in-service surgery.  

In light of the foregoing, the Board finds that service 
connection for the veteran's current residuals of a left 
epididymectomy manifested by a smaller left testicle is 
warranted.  

Skin Disorder

The medical evidence of record shows that the veteran 
currently suffers from a skin disorder.  Specifically, the 
March 2004 VA skin examiner diagnosed the veteran with 
contact dermatitis, tinea pedis, and onychomycosis.  

The Board notes that the veteran has asserted that his 
current skin disorders are related to his exposure to Agent 
Orange during his Vietnam service.  In order to establish 
presumptive service connection for a disease associated with 
exposure to certain herbicide agents, the veteran must show 
the following:  (1) that he served in the Republic of Vietnam 
during the period beginning on January 9, 1962 and ending on 
May 7, 1975; (2) that he currently suffers from a disease 
associated with exposure to certain herbicide agents 
enumerated under § 3.309(e); and (3) that the current disease 
process manifested to a degree of 10 percent or more within 
the specified time period prescribed in § 3.307(a)(6)(ii).  
38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 3.307(a)(6), 
3.309(e) (2007).  The veteran's service records show that the 
veteran has the requisite type of service in the Republic of 
Vietnam as defined by 38 C.F.R. § 3.307(a)(6)(iii) (2007), 
and therefore, he is presumed to have been exposed to an 
herbicide agent, Agent Orange, during service in the absence 
of affirmative evidence to the contrary.  Nonetheless, the 
veteran is not entitled to presumptive service connection 
based on exposure to herbicides because none of his currently 
diagnosed skin disorders are enumerated  as a disease 
associated with herbicide exposure under C.F.R. § 3.309(e).  
McCartt v. West, 12 Vet. App. 164 (1999).  Moreover, there is 
no competent medical evidence causally linking the veteran's 
skin disorder to herbicide exposure of record.    

Although the veteran is not entitled to presumptive service 
connection under 38 C.F.R. § 3.307(a)(6) (2007) for reasons 
explained above, he is not precluded from an evaluation as to 
whether he is otherwise entitled to service connection on a 
direct basis under 38 C.F.R. § 3.303 (2007).  

The Board notes that the veteran told the March 2004 VA skin 
examiner that he had sought treatment on one occasion during 
service when his left arm began to itch and spread to his 
back; however, the treatment had no effect and the rash later 
began to spread to his legs and arms.  The veteran is 
considered competent to report the manifestations of his 
claimed skin disorder and it is clear that the March 2004 VA 
skin examiner found the veteran's reported history of skin 
rashes credible.  It is further noted that the March 2004 VA 
skin examiner concluded that the veteran's hand rash, axilla 
rash, and facial eruption may have been the condition that 
began in service but found that tinea pedis and onychomycosis 
were not service-connected.  The March 2004 VA examiner's 
opinion is the only competent opinion of record.  While the 
Board acknowledges that the examiner's opinion expresses some 
ambiguity, the Board resolves any ambiguity in favor of the 
veteran upon consideration of his reported history which was 
found to be credible.  Thus, an award of service connection 
for a skin disorder manifested by the veteran's hand rash, 
axilla rash, and facial eruption is warranted.       


ORDER

Service connection for residuals of a left epididymectomy is 
granted.  

Service connection for a skin disorder manifested by a hand 
rash, axilla rash, and facial eruption is granted.       



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


